PER CURIAM.
The only question presented on this appeal Is whether the evidence offered by plaintiff was sufficient to take the ease to the jury; it having been dismissed on the trial when plaintiff rested. A careful examination of the evidence does not, in our judgment, disclose a cause of action against defendant, and the action was rightly dismissed. Plaintiff wholly fails, except by strained inference or conjecture, to connect defendant, with the contract of lease under which recovery is sought, and no right of action was shown.
Order affirmed.